Order entered March 13, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                   No. 05-19-00934-CR

            CHRISTOPHER JUSTIN SCARBOROUGH, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 199-82799-2019

                                        ORDER

      The reporter’s record, originally due September 21, 2019, is overdue. On

February 5, 2020, we ordered court reporter LaToya Young Martinez not to sit

until the reporter’s record was filed. Although Ms. Young Martinez told the Clerk

of this Court by telephone she had the record completed, to date, the reporter’s

record has still not been filed.

      This appeal cannot proceed without the reporter’s record. Therefore, we

ORDER the trial court to conduct a hearing no later than March 27, 2020, at
which Ms. Young Martinez is present, to determine (1) why the reporter’s record

has not been filed, (2) the date it will be filed, and (3) what steps need to be taken

to ensure the record is filed by that date.

      The trial court shall make its findings concerning the reporter’s record in

writing. The findings shall be filed in a supplemental clerk’s record no later than

March 30, 2020. A supplemental reporter’s record of the hearing shall also be

filed no later than March 30, 2020.

      Our order that Ms. Young Martinez not sit as a reporter until she has filed

the record remains in effect.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Angela Tucker, Presiding Judge, 199th Judicial District Court; Lynne

Finley, Collin County District Clerk; Ms. LaToya Young Martinez, court reporter;

LaTresta Ginyard, official court reporter, 199th Judicial District Court; the Collin

County Auditor; and counsel for all parties.

      We ABATE the appeal to allow the trial court an opportunity to conduct the

hearing. The appeal will be reinstated when the supplemental records containing

the trial court’s findings are filed or when the Court deems it appropriate to do so.




                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE